DETAILED ACTION
This is in response to the Patent Application filed 2/2/2022 wherein claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figure 2) in the reply filed on 4/6/2020 is acknowledged. The traversal is on the ground(s) that searching the subject matter of Species A, B, and C does not place a serious burden on the Examiner. This is not found persuasive because even though the species are directed to lubrication assemblies, they disclose different structure and would require a different field of search e.g., searching different groups/subgroups, or employing different search queries. See MPEP 808.02 C.
The requirement is still deemed proper and is therefore made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on 9/21/2022.
Claims 1-14 are examined.

Claim Objections
Claims 6 and 13 are objected to because of the following informalities: 
“the primary lubricant source” (Claim 6, line 2 and Claim 13, line 2) is believed to be in error for - - a primary lubricant source - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a supplemental lubricant pump" in line 8 without reciting a first or primary lubricant pump. It is unclear how many lubricant pumps are required by the claims.
Claims 2-7 are rejected for the same reasons above based on their dependency to claim 1.
Claim 6 recites the limitation "a self-contained splash lubrication system" in lines 2-3. It is unclear if the “self-contained splash lubrication system” recited in claim 6 is referring to the “self-contained splash lubrication system” recited in claim 5 or a different self-contained splash lubrication system.
Claim 7 is rejected for the same reason above based on its dependency to claim 6.
Claim 8 recites the limitation "a supplemental lubricant pump" in line 6 without reciting a first or primary lubricant pump. It is unclear how many lubricant pumps are required by the claims.
Claims 9-14 are rejected for the same reasons above based on their dependency to claim 8.
Claim 13 recites the limitation "a self-contained splash lubrication system" in lines 2-3. It is unclear if the “self-contained splash lubrication system” recited in claim 6 is referring to the “self-contained splash lubrication system” recited in claim 12 or a different self-contained splash lubrication system.
Claim 14 is rejected for the same reason above based on its dependency to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Telakowski (US 2011/0203249) in view of Dadhich (US 4,431,372).
Regarding Independent Claim 1, Telakowski teaches (Figures 1-2) a starter lubrication system (the lubricant flowpath at 42; see Figures 1-2) for a gas turbine engine (Paragraph 0002), the starter supplemental lubrication system (the lubricant flowpath at 42; see Figures 1-2) comprising: 
a pneumatic starter (10) operable to drive rotation of a rotor shaft of a gas turbine engine (a high pressure rotor of the engine; see Paragraph 0002) through an accessory gearbox (via 38; see Paragraphs 0002 and 0012), the pneumatic starter (10) configured to receive a lubricant flow (at 42; see Figures 1-2) from a supplemental lubricant pump (64) that is operable to supply the lubricant flow (42), wherein the supplemental lubricant pump (64) is internal to (see Figure 2 and Paragraph 0015) the pneumatic starter (10).
Telakowski does not teach receiving a primary lubricant flow at a first rotational speed range and receiving a supplemental lubricant flow at a second rotational speed range that is less than the first rotational speed range, wherein the supplemental lubricant pump is operable to supply the supplemental lubricant flow at the second speed range. 
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) and delivers a supplemental lubricant flow (46, from 40) at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) that is less than the first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66), wherein the primary lubricant flow (18, from 16) is received from a lubrication system (from 16, see Figure 1) and the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1) to the rotor bearings (12), and a supplemental lubricant pump (40) operable to supply the supplemental lubricant flow (46, from 40) at the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski to include the primary lubricant flow being received at a first rotational speed range of the rotor shaft and receive a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, and a supplemental lubricant pump operable to supply the supplemental lubricant flow at the second rotational speed range, as taught by Dadhich, in order to provide the required lubricant flow at sufficient pressure to satisfactorily lubricate bearings during an abnormal operating mode of the turbine (Column 4, lines 44-60 of Dadhich).
Regarding Claim 2, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach, as discussed so far, wherein the second rotational speed range provides insufficient lubrication by the primary lubricant flow.
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) of the rotor shaft (at 10) and delivers a supplemental lubricant flow (46, from 40) at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60), wherein the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1) to the rotor bearings (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the system being configured to receive a primary lubricant flow at a first rotational speed range of the rotor shaft and receive a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the second rotational speed range provides insufficient lubrication by the primary lubricant flow, as taught by Dadhich, for the same reasons discussed above in claim 1.
Regarding Independent Claim 8, Telakowski teaches (Figures 1-2) a method of lubrication (see the lubricant flowpath at 42; see Figures 1-2) in an engine starting system (10) for a gas turbine engine (Paragraph 0002), the method comprising: 
providing a lubricant flow (at 42) to a pneumatic starter (10) operable to drive rotation of a rotor shaft of a gas turbine engine (a high pressure rotor of the engine; see Paragraph 0002) through an accessory gearbox (via 38; see Paragraphs 0002 and 0012), the lubricant flow (at 42; see Figures 1-2) provided, by a supplemental lubricant pump (64), to the pneumatic starter (10), wherein the supplemental lubricant pump (64) is internal to (see Figure 2 and Paragraph 0015) the pneumatic starter (10).
Telakowski does not teach providing a primary lubricant flow at a first rotational speed range and providing a supplemental lubricant flow at a second rotational speed range that is less than the first rotational speed range, wherein the supplemental lubricant pump is operable to supply the supplemental lubricant flow at the second speed range. 
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) and delivers a supplemental lubricant flow (46, from 40) at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) that is less than the first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66), wherein the primary lubricant flow (18, from 16) is received from a lubrication system (from 16, see Figure 1) and the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1) to the rotor bearings (12), and a supplemental lubricant pump (40) operable to supply the supplemental lubricant flow (46, from 40) at the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski to include the primary lubricant flow provided at a first rotational speed range of the rotor shaft and providing a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, and a supplemental lubricant pump operable to supply the supplemental lubricant flow at the second rotational speed range, as taught by Dadhich, in order to provide the required lubricant flow at sufficient pressure to satisfactorily lubricate bearings during an abnormal operating mode of the turbine (Column 4, lines 44-60 of Dadhich).
Regarding Claim 9, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach, as discussed so far, wherein the second rotational speed range provides insufficient lubrication by the primary lubricant flow.
Dadhich teaches (Figures 1-2) a lubrication system (see Figure 1) which delivers a primary lubricant flow (18, from 16) at a first rotational speed range (a speed range above approximately three-fourths the design speed; see Column 3, lines 61-66) of the rotor shaft (at 10) and delivers a supplemental lubricant flow (46, from 40) at a second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60), wherein the second rotational speed range (a speed range below approximately three-fourths the design speed; see Column 3, lines 61-66 and Column 4, lines 44-60) provides insufficient lubrication from the lubrication system (from 16, see Figure 1) to the rotor bearings (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the system being configured to receive a primary lubricant flow at a first rotational speed range of the rotor shaft and receive a supplemental lubricant flow at a second rotational speed range of the rotor shaft that is less than the first rotational speed range, wherein the second rotational speed range provides insufficient lubrication by the primary lubricant flow, as taught by Dadhich, for the same reasons discussed above in claim 1.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Telakowski (US 2011/0203249) in view of Dadhich (US 4,431,372) as applied to claims 1 and 8 above, and further in view of Schwarz et al. (US 2017/0175874)
Regarding Claim 3, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach wherein the supplemental lubricant pump is driven by an electric motor.
Schwarz teaches (Figures 1-3) a supplemental lubricant pump (60) that is driven by an electric motor (62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the electric motor driving the supplemental lubricant pump, as taught by Schwarz, in order to drive the auxiliary pump to circulate lubrication fluid within the lubrication system (Paragraph 0024 of Schwarz).
Regarding Claim 4, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski teaches that the pneumatic starter (10) houses the bearings, oil reservoir, and motor (see Figures 1-2). Telakowski in view of Dadhich does not teach wherein the supplemental lubricant pump is driven by a motor external to the pneumatic starter.
Schwarz teaches (Figures 1-3) a supplemental lubricant pump (60) that is driven by a motor (62) that is external to (see Figure 2) the compartment (50) housing the bearings (at 46), oil reservoir (54), and pump (60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the motor that is external to the compartment housing the bearings, oil reservoir, and pump, as taught by Schwarz, in order to drive the auxiliary pump to circulate lubrication fluid within the lubrication system (Paragraph 0024 of Schwarz).
Regarding Claim 10, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach driving the supplemental lubricant pump by an electric motor.
Schwarz teaches (Figures 1-3) a supplemental lubricant pump (60) that is driven by an electric motor (62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the electric motor driving the supplemental lubricant pump, as taught by Schwarz, in order to drive the auxiliary pump to circulate lubrication fluid within the lubrication system (Paragraph 0024 of Schwarz).
Regarding Claim 11, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski teaches that the pneumatic starter (10) houses the bearings, oil reservoir, and motor (see Figures 1-2). Telakowski in view of Dadhich does not teach driving the supplemental lubricant pump by a motor external to the pneumatic starter.
Schwarz teaches (Figures 1-3) a supplemental lubricant pump (60) that is driven by a motor (62) that is external to (see Figure 2) the compartment (50) housing the bearings (at 46), oil reservoir (54), and pump (60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to include the motor that is external to the compartment housing the bearings, oil reservoir, and pump, as taught by Schwarz, in order to drive the auxiliary pump to circulate lubrication fluid within the lubrication system (Paragraph 0024 of Schwarz).

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Telakowski (US 2011/0203249) in view of Dadhich (US 4,431,372) as applied to claims 1 and 8 above, and further in view of Stephan et al. (US 2018/0195437).
Regarding Claim 5, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach, as discussed so far, wherein the primary lubricant flow is driven by a self-contained splash lubrication system within the pneumatic starter.
Stephan teaches (Figures 1-3) a primary lubricant flow (from 3) being driven by a self-contained splash lubrication system (at 3; see Figure 2 and Paragraph 0065) within the pneumatic starter (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to have the primary lubricant flow driven by a self-contained splash lubrication system within the pneumatic starter, as taught by Stephan, in order to supply oil splash lubrication to elements in the air starter (Paragraph 0065 and Figures 1-3).
It is further noted that a simple substitution of one known element (in this case, the main lubricant pump as taught by Dadhich) for another (in this case, the self-contained splash lubrication system as taught by Stephan) to obtain predictable results (in this case, lubricate the elements within the air starter compartment) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 6, Telakowski in view of Dadhich and Stephan teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich and Stephan does not teach, as discussed so far, wherein the pneumatic starter comprises a sump that serves as the primary lubricant source for a self-contained splash lubrication system.
Stephan teaches (Figures 1-3) that the pneumatic starter (10) comprises a sump (3) that serves as the primary lubricant source for a self-contained splash lubrication system (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich and Stephan to have the pneumatic starter comprises a sump that serves as the primary lubricant source for a self-contained splash lubrication system, as taught by Stephan, for the same reasons discussed above in claim 5.
It is noted that Telakowski also teaches a sump as a lubricant source (at 46; see Figures 1-2).
Regarding Claim 7, Telakowski in view of Dadhich and Stephan teaches the invention as claimed and as discussed above. Telakowski further teaches (Figures 1-2) wherein the supplemental lubricant pump (64) is configured to draw lubricant from the sump (at 46; see Figures 1-2).
Regarding Claim 12, Telakowski in view of Dadhich teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich does not teach, as discussed so far, driving the primary lubricant flow by a self-contained splash lubrication system within the pneumatic starter.
Stephan teaches (Figures 1-3) a primary lubricant flow (from 3) being driven by a self-contained splash lubrication system (at 3; see Figure 2 and Paragraph 0065) within the pneumatic starter (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich to have the primary lubricant flow driven by a self-contained splash lubrication system within the pneumatic starter, as taught by Stephan, in order to supply oil splash lubrication to elements in the air starter (Paragraph 0065 and Figures 1-3).
It is further noted that a simple substitution of one known element (in this case, the main lubricant pump as taught by Dadhich) for another (in this case, the self-contained splash lubrication system as taught by Stephan) to obtain predictable results (in this case, lubricate the elements within the air starter compartment) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 13, Telakowski in view of Dadhich and Stephan teaches the invention as claimed and as discussed above. Telakowski in view of Dadhich and Stephan does not teach, as discussed so far, wherein the pneumatic starter comprises a sump that serves as the primary lubricant source for a self-contained splash lubrication system.
Stephan teaches (Figures 1-3) that the pneumatic starter (10) comprises a sump (3) that serves as the primary lubricant source for a self-contained splash lubrication system (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Telakowski in view of Dadhich and Stephan to have the pneumatic starter comprises a sump that serves as the primary lubricant source for a self-contained splash lubrication system, as taught by Stephan, for the same reasons discussed above in claim 5.
It is noted that Telakowski also teaches a sump as a lubricant source (at 46; see Figures 1-2).
Regarding Claim 14, Telakowski in view of Dadhich and Stephan teaches the invention as claimed and as discussed above. Telakowski further teaches (Figures 1-2) wherein the supplemental lubricant pump (64) is configured to draw lubricant from the sump (at 46; see Figures 1-2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741